Citation Nr: 0718877	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-25 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Heffner, intern




INTRODUCTION

The veteran served on active duty from July 1965 to June 
1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In his August 2005 substantive appeal, the veteran indicated 
that he wished to have a hearing before a member of the Board 
at a local VA office.  In September 2005, the veteran 
withdrew his request for a hearing.


FINDING OF FACT

Competent evidence of record shows that the veteran does not 
currently have residuals of a cold injury of his feet; his 
foot disorders are due to the nonservice connected peripheral 
neuropathy and pes planus.


CONCLUSION OF LAW

Residuals of a cold injury to the veteran's feet were not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, 
VCAA notice with regard to assignment of disability ratings 
and effective dates was not provided to the veteran.  
However, no prejudice to the veteran can result from this 
defect in notice.  In this regard, the Board is denying his 
claim for service connection for residuals of cold injury of 
the feet thus rendering moot any questions as to these 
downstream elements.

VA satisfied the remaining duty to notify by means of a 
letter to the veteran from the RO dated in November 2004.  
This notice was provided to the veteran prior to initial 
adjudication of the claim by the RO in January 2005.  The 
veteran was told of the requirements to establish a 
successful service connection claim, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence, including any evidence in that was in his 
possession, to the RO.  The timing and content of this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Service medical records are associated with the claims file 
as are VA medical treatment records and records and reports 
from a private treatment provider.  The veteran has not 
requested VA assistance in obtaining any other evidence.  In 
February 2005 a VA examination was afforded the veteran to 
determine the nature and etiology of any residuals of cold 
injuries to the feet.

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The veteran contends that he suffers from residuals of cold 
injuries as a result of spending extended periods of time 
outdoors in sub zero temperatures, during his service in 
Germany.

Service medical records show that, in October 1965, the 
veteran complained of numbness to his feet, which he 
attributed to spending extended time outdoors in very cold 
temperatures.  Medical personnel noted that the veteran's 
feet had normal circulation at that time.  The April 1968 
discharge report of medical examination indicated that the 
veteran still suffered from pes planus, which had been noted 
at entry into service, but was absent for any mention of a 
cold injury of the veteran's feet.  Post service, the record 
is absent for any complaints of, or treatment for, the 
veteran's bilateral foot disorder.

A February 2005 VA examination of the veteran's feet revealed 
peripheral neuropathy of both feet.  The examiner reported 
that the veteran does have numbness to the toes of both feet.  
However, the examiner stated that the peripheral neuropathy 
was secondary to the veteran's diabetes and was not 
consistent with the history of cold injuries to the feet 
while in service.

The Board acknowledges the veteran's stated belief that the 
cold injury to his feet from the cold weather exposure during 
his service in Germany caused his current symptomology of 
numbness of his feet.  As a layperson, the veteran is not 
competent to offer a medical opinion on the etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Because all competent evidence of record shows that the 
veteran does not suffer from current cold related injuries of 
the feet, his claim must be denied.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which in-service events have resulted in 
disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), service connection must 
be denied. Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 3.102 (2006).  


ORDER

Entitlement to service connection for residuals of a cold 
injury to the feet is denied.  



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


